 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.19 Filed 01/25/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CORDALL R. NEAL,
                                                      Case Number: 20-12957
                       Petitioner,
                                                      Stephanie Dawkins Davis
v.                                                    United States District Judge

WILLIS CHAPMAN,

                       Respondent.
                                           /

           OPINION AND ORDER DISMISSING “UNCONDITIONAL
                WRIT OF HABEAS CORPUS/MOTION FOR
                 RELEASE FROM CUSTODY-COVID-19”

I.     INTRODUCTION

       Michigan prisoner Cordall R. Neal, currently confined at the Thumb

Correctional Facility, in Lapeer, Michigan has filed an “Unconditional Writ of

Habeas Corpus/Motion for Release from Custody – Covid-19.” 1 (ECF No. 1).

Petitioner is serving a non-parolable life sentence for first-degree premeditated

murder, Mich. Comp. Laws § 750.316. People v. Neal, No. 246031, 2004 WL

2049768, at *1 (Mich. Ct. App. Sept. 14, 2004). Petitioner does not challenge the

       1
          In the first sentence of his pleading, Petitioner writes “A Federal court can reopen a
habeas corpus case pursuant to Fed. R. Civ. P. 60(b)(6) when extraordinary circumstances are
present.” (ECF No. 1, PageID.1). In 2005, Petitioner filed a habeas petition challenging his
first-degree murder conviction. See Neal v. Booker, No. 05-cv-74000. The petition was denied
on the merits. See 5/29/2009 Op. & Ord. (ECF No. 30.) The Court finds the present pleading is
properly filed as a new case, rather than as a motion to reopen the earlier petition for several
reasons. First, the present pleading is unrelated to the substance of the earlier petition. Second,
Petitioner paid the filing fee for filing a new habeas corpus petition ($5.00). Finally, the
envelope in which the pleading was mailed to the Court contains the notation “New HC Case.”
(ECF No. 1, PageID.5).
 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.20 Filed 01/25/21 Page 2 of 6




constitutionality of his murder conviction. Instead, he argues that his continued

confinement violates the Eighth Amendment because the risk of contracting

Covid-19 in the prison setting is particularly high and the associated risk of death

converts his life sentence into a death sentence. The Court dismisses the petition

without prejudice, denies a certificate of appealability, and grants leave to proceed

in forma pauperis on appeal.

II.   DISCUSSION

      Promptly after the filing of a habeas petition, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears from

the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief in the district court.” Rule 4, Rules Governing § 2254 Cases; see

also 28 U.S.C. § 2243. If, after preliminary consideration, the Court determines

that the petitioner is not entitled to relief, the Court must summarily dismiss the

petition. Id., Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has

duty to “screen out” petitions that lack merit on their face). A dismissal under

Rule 4 includes petitions which raise legally frivolous claims, as well as those

containing factual allegations that are palpably incredible or false. Carson v.

Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).

      It is well-settled that a state prisoner filing a petition for a writ of habeas

                                            2
 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.21 Filed 01/25/21 Page 3 of 6




corpus must first exhaust available state court remedies. 2 See O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners must give the state courts

one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.”). The claims must be

“fairly presented” to the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th

Cir. 2000). A prisoner fairly presents his claims by asserting the factual and legal

bases for the claims in the state courts, id., and by raising them as federal

constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). A

Michigan prisoner must raise each issue he seeks to present in a federal habeas

proceeding to both the Michigan Court of Appeals and the Michigan Supreme

Court to satisfy the exhaustion requirement. Robinson v. Horton, 950 F.3d 337,

343 (6th Cir. 2020). The burden is on the petitioner to prove exhaustion. Rust, 17

F.3d at 160.

       Petitioner does not satisfy his burden. He neither alleges nor establishes that

he has exhausted available remedies in the state courts. Petitioner has at least one

available procedure by which to raise the issues presented in his pleadings. For

example, he may file a state habeas petition because he seeks a determination on


       2
         Petitioner does not specify whether his petition is filed under 28 U.S.C. § 2254 or
§ 2241. The Court need not make that determination because under both sections, Petitioner is
required to exhaust state court remedies before filing a habeas petition. See Collins v. Million,
121 F. App’x 628 (6th Cir. 2005).
                                                 3
 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.22 Filed 01/25/21 Page 4 of 6




the legality of his continued confinement. See Phillips v. Warden, State Prison of

S. Mich., 396 N.W.2d 482, 486 (Mich. Ct. App. 1986). He may also seek relief,

even release, by civil action in state court for unconstitutional conditions of

confinement. See Kent Cty. Prosecutor v. Kent Cty. Sheriff, 409 N.W.2d 202, 208

(Mich. 1987) (“No one now doubts the authority of courts to order the release of

prisoners confined under conditions violating their Eighth and Fourteenth

Amendment rights.”). See also Hurst v. Rewerts, No. 1:20-cv-680, 2020 WL

5200888, at *4 (W.D. Mich. Sept. 1, 2020) (dismissing petition on exhaustion

grounds, noting that relief may be available to petitioner by way of a habeas corpus

petition or civil action filed in the state court); Money v. Pritzker, 2020 WL

1820660, *21 (N.D. Ill. April 10, 2020) (holding that exhaustion requirement was

not satisfied because petitioners had “not made a satisfactory showing that the state

court system was not every bit as available as the federal courts, if not more so [to

resolve emergency COVID-19 motion]”). Finally, Michigan courts have shown a

willingness to consider the Covid-19 pandemic and the need to mitigate the virus’s

spread when making pretrial and post-conviction confinement decisions. See

People v. Chandler, 941 N.W.2d 920 (Mich. 2020) (holding that courts must

consider “the public health factors arising out of the present public health

emergency to mitigate the spread of COVID-19” when making pretrial detention

                                           4
 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.23 Filed 01/25/21 Page 5 of 6




decisions); People v. Calloway, No. 349870, 2020 WL 4382790, at *4 (Mich. Ct.

App. July 30, 2020) (holding that the requirement set forth in Chandler applies to

convicted prisoners).

      The Court notes that a petitioner’s failure to exhaust state court remedies

may be excused if “there is an absence of State corrective process” or if

“circumstances exist that render such process ineffective” to protect his or her

rights. 28 U.S.C. § 2254(b)(1)(B). Petitioner argues that pursuing a grievance in

the prison system would be futile because the relevant policy directives bar

grievances regarding conditions which impact all prisoners equally. (ECF No. 1,

PageID.3). Even accepting this assertion as true, as discussed, Petitioner has not

shown that relief for his claims is unavailable to him in the Michigan courts. The

petition, therefore, will be dismissed for failure to satisfy the exhaustion

requirement.

IV.   CONCLUSION

      For the reasons stated, the Court concludes that Petitioner did not exhaust

available state court remedies before seeking federal habeas review. Accordingly,

the Court DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas

corpus.

      Before Petitioner may appeal this decision, a certificate of appealability must

                                           5
 Case 4:20-cv-12957-SDD-PTM ECF No. 4, PageID.24 Filed 01/25/21 Page 6 of 6




issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue only if a petitioner makes “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies

relief on procedural grounds, a certificate of appealability should issue if it is

shown that jurists of reason would find it debatable whether the petitioner states a

valid claim of the denial of a constitutional right, and that jurists of reason would

find it debatable whether the court was correct in its procedural ruling. Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). Petitioner makes no such showing.

Accordingly, the Court DENIES a certificate of appealability.

      The Court GRANTS Petitioner leave to proceed in forma pauperis on

appeal as an appeal can be taken in good faith. See Fed. R. App. P. 24(a).

      IT IS SO ORDERED.

Dated: January 25, 2021                  s/Stephanie Dawkins Davis
                                         Stephanie Dawkins Davis
                                         United States District Judge




                                           6
